DETAILED ACTION
This non-final Office action is responsive to amendments filed July 7th, 2021. Claims 1-10 have been amended. Claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/21 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 112(a) rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by retrieving pre-improvement data that satisfies a condition that at least the operating condition and the production volume included in the plant operation data after performing the improvement measures are similar (with reference to the PEG 2019). These features are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-10, Applicant argues that the claims are allowable over 35 USC 102 because the claim amendments overcome the current art rejection. The Examiner agrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 10, filed 4/6/21, with respect to claims 1-8 have been fully considered and are persuasive.  The 35 USC 112(a) rejection of 1/15/21 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 4/6/21 have been fully considered but they are not persuasive. 
On pages 10-14 of the provided remarks, Applicant argues that the cited references do not disclose the amended claim limitations. Specifically on page 13 of the similarity between KPID and KPIH. Thus, the alleged paragraph [0022] of Bhutani is silent regarding and unrelated to the similarity determination feature.” Examiner cites Zeng (U.S 2014/0297357 A1) to address the similarity determination feature. 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 4/6/21 have been fully considered but they are not persuasive. 
On pages 14-16 of the provided remarks, Applicant argues that the amended claims are directed to patent eligible subject matter. Specifically on page 15, Applicant argues that “the above-described feature of claim 1 is new, unique and unconventional… Thus, the present subject matter is significantly more than the exceptions itself.” Examiner respectfully disagrees and argues that the “new, unique, and unconventional” methodology referenced in paragraph 0010 of the provided specification simply refers to the type of data the claimed system receives from the plant. As acknowledged in the previous Office Action and requested by the Applicant in the provided remarks, per MPEP 2106.05(d)(II)  “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610,118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result- - a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))” has been recognized by the courts as well-understood, routine, and conventional functions when they are claimed in a merely generic manner. Therefore, the “new, unique, and unconventional” methodology discussed in does not present significantly more than the judicial exception. The 35 U.S.C. 101 rejection has been maintained. Applicant’s arguments are not persuasive.

Claim Objections
Claim 1 objected to because of the following informalities:  
the claim recites, "wherein the similar data retrieval unit is configured to: determines", which is a typographical error that should read "configured to: determine";
the claim recites, “the comparison target pant operation data”, which is a typographical error that should read “the comparison target plant operation data”. 
Appropriate correction is required.
Claims 9 & 10 objected to because of the following informalities:  the claim recites, “the comparison target pant operation data”, which is a typographical error that should read “the comparison target plant operation data”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 9 (method), and 10 (medium) and dependent claims 2-8, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine), claim 9 is directed to a method (i.e. process), and claim 10 is directed to a memory (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward an operational improvement effect calculation method, comprising: 6Application No.: 16/198,501Docket No.: P181203US00retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant, comparison target plant operation data which includes more than determining whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold, and retrieving the inputted plant operation data having the similarity higher than the threshold as the comparison target pant operation data; calculating a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data; calculating a first confidence interval, based on the comparison target plant operation data; calculating a first baseline, which is a reference when comparing the first post- improvement evaluation indicator and the first pre-improvement evaluation indicator and corresponds to the first pre-improvement evaluation indicator, based on the first confidence interval; and calculating a first evaluation result on the plant, based on the first post-improvement evaluation indicator and the first baseline (Mental Process & Mathematical Concept), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining the similarity of the operation condition to the operation condition of the evaluation target plant operation data, which is a judgement and evaluation of the human mind. The Applicant’s claimed limitations are comparing operation condition data, which 
Dependent claims 3-8 are directed to the system calculating an evaluation indicator for confidence calculation, calculating the first baseline by applying the first upper or lower limit width, calculating the difference between the first post-improvement evaluation indicator, preparing a statistical model, calculate a second confidence interval, calculating a second baseline, and calculating, as an estimated error amount, a difference between the second post-improvement evaluation indicator and the second pre-improvement evaluation indicator as well as a confidence interval of the estimated error amount. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a mathematical concepts in the form of mathematical calculations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2, 3, 6, and 8 are directed to the system setting an average evaluation indicator, setting a first upper and lower limit width of the first and second confidence interval, determine whether a sufficient number of data points of the 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant, wherein an operating condition of the plant becomes different after performing the improvement measure to the plant and wherein the step of retrieving further comprises: retrieving the inputted plant operation data having the similarity higher than the threshold as the comparison target pant operation data” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial 
In addition, dependent claims 2-8 further narrow the abstract idea and dependent claims 2 additionally recite “retrieve the comparison target plant operation data which includes a designated number of data points, based on a distance between the evaluation target plant operation data and each data point of the plant operation data” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “similar data retrieval unit” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “An operational improvement effect calculation”, “a similar data retrieval unit”, “a confidence interval calculation unit”, “a baseline calculation unit”, “an evaluation calculation unit”; “A non-transitory computer-readable medium that stores therein a program for causing a computer to execute a process” are recited so generically 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claim 9; medium claim 10; and System claims 1-8 recite “An operational improvement effect calculation”, “a similar data retrieval unit”, “a confidence interval calculation unit”, “a baseline calculation unit”, “an evaluation calculation unit”; “A non-transitory computer-readable medium that stores therein a program for causing a computer to execute a process”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0118 and 0119 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and 
In addition, claims 2-8 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 2 additionally recite “retrieve the comparison target plant operation data which includes a designated number of data points, based on a distance between the evaluation target plant operation data and each data point of the plant operation data” which do not account for additional elements that amount to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drees (U.S 2016/0379319 A1) in view of Bhutani (U.S 2013/0185120 A1) in view of Zeng (U.S 2014/0297357 A1).

Regarding Claim 1, Drees discloses the following:
An operational improvement effect calculation device comprising a processor configured to implement [see at least Paragraph 0052 for reference to a system or device configured to calculate energy expended by the building HVAC system; Paragraph 0056 for reference to the BMS computer system including a processing circuit including a processor and memory; Figure 1C and related text regarding item 252 ‘processor’] 
a similar data retrieval unit configured to retrieve, from inputted plant operation data relating to operations of a plant comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant 
and the similar data retrieval unit being configured calculate a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data [see at least Paragraph 0053 for reference to the process applying actual input variables of the post-retrofit period to the previously created baseline model to predict energy usage of the old system during the post-retrofit period; Figure 1A for reference to item 114 ‘Apply Actual Input Variables for Retrofit Period to Created Baseline Model to Estimate Energy Usage of the Old System (i.e. Pre-Retrofit)]  
a confidence interval calculation unit configured to calculate a first confidence interval, based on the comparison target plant operation data [see at least Paragraph 0204 for reference to the process including calculating the lower confidence bound (LCB) which can be described as the least amount of energy savings (for a given confidence level) resulting from energy conservation measures in a building; Paragraph 0204 for reference to the upper confidence bound (UCB) being calculated as the greatest amount of energy savings (for a given confidence level) resulting from energy conservation measures]
a baseline calculation unit configured to calculate a first baseline, which is a reference when comparing the first post-improvement evaluation indicator and the first pre- improvement evaluation indicator and corresponds to the first pre-improvement evaluation indicator based on the first confidence interval [see at least Paragraph 0199 for reference to the Baseline calculation module including an uncertainty module that is configured to collect and store data relating to 
an evaluation calculation unit configured to calculate a first evaluation result on the plant, based on the first post-improvement evaluation indicator and the first baseline [see at least Paragraph 0205 for reference to the process including comparing the LCB to the cumulative target savings which indicates whether or not the contractually specified (otherwise target) savings are being realized at a particular confidence level; Paragraph 0209 for reference to the process including alerting the user that the M&V period may end and the system outputting an indication that the M&V period has ended] 
While Drees discloses the limitations above, it does not disclose retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant; an operating condition of the plant becomes different after performing the improvement measure to the plant, wherein the similar data retrieval unit is configured to: determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold, retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data.
 However, Bhutani discloses the following:
retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant [see at least Paragraph 0015 for 
an operating condition of the plant becomes different after performing the improvement measure to the plant [see at least Paragraph 0022 for reference to estimation of potential for improvement through maintenance is performed and after then the performance at an equipment level is evaluated for effecting equipment level benchmarking pertaining to the plant] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the retrieval of plant operation data of Drees to include plant operation data prior to the implementation of an improvement and the corresponding threshold comparison method of Bhutani. Doing so would allow for due consideration of plant design for benchmarking, which addresses the inefficient performance of the plant/equipment completely, as stated by Bhutani (Paragraph 0005).

While the combination of Drees and Bhutani disclose the limitations above, they do not disclose the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold and retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data.
However, Zeng discloses the following:
the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold [see at least Paragraph 0020 for reference to the recommendation of a production plan including calculating a similarity score between an incoming order and each historical order and determining from the similarity score whether exceeds a similarity threshold; Paragraph 0029 for reference to the product planning recommender program receiving an incoming order from a customer, provide a list of historical orders and production plans to production manager, and admit a selected production plan to print production factory to fulfill the incoming order; Paragraph 0034 for reference to the similarity module causing the processor to implement a similarity matching algorithm that calculates a similarity score between an incoming order and each historical order]
retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data [see at least Paragraph 0046 for reference to the production manager electing to accept the historical production plan corresponding with the highest similarity score as the plan to use for fulfilling the incoming order; Paragraph 0044 for reference to the product planning recommender including a recommender module that comprises a plan recommender module which selects the most similar historical orders on the list based on their calculated similarity scores, and arranges on the list from highest to lowest score, with the highest scored historical order being at the top of the list; Paragraph 0049 for reference to the production planning recommender not 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the similar data retrieval unit configuration of Drees to include the comparison target data determination method utilizing thresholds of Zeng. Doing so would improve on prior methods of production planning, in general, through a self-learning, dynamic solution that provides production planning automation for any type of incoming order, as stated by Zeng (Paragraph 0016). 
Claim 2
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 2, Drees discloses the following:
the similar data retrieval unit is configured: to retrieve the comparison target plant operation data which includes a designated number of data points, based on a distance between the evaluation target plant operation data and each data point of the plant operation data [see at least Paragraph 0048 for reference to the process including using the data obtained to calculate and select a set of variables significant to energy usage in the building; Paragraph 0059 for reference to the Baseline calculation module including a data clean-up module which receives data from the data retriever and pre-filters the data to discard or format bad data to determine whether the data is reliable, in correct format, is or includes a statistical outlier, and whether or not the data should be discarded] 
to set, as the first pre-improvement evaluation indicator, an average evaluation indicator obtained by averaging evaluation indicators of the respective data points of comparison target plant operation data [see at least Paragraph 0065 for reference to the system including an Exponentially Weighted Moving Average (EWMA) control module that monitors the difference between the predicted and measured consumption data; Paragraph 0070 for reference to the data clean-up module that includes an integrator or average to smooth noisy data (e.g., a varying number of occupants in the building area)] 
Claim 3
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 3, Drees discloses the following:
the confidence interval calculation unit is configured: to calculate an evaluation indicator for confidence interval calculation corresponding to each data point of the comparison target plant operation data and to calculate the first confidence interval of each of the calculated evaluation indicators for confidence interval calculation [see at least Paragraph 0201 for reference to the process including setting a confidence level which is a statistical description of the probability that an estimated value exists within a certain range for example the energy savings result from within a building] 
to set, as a first upper limit width of the first confidence interval, a difference between an upper limit value of the first confidence interval and the first pre-improvement evaluation indicator
to set, as a first lower limit width of the first confidence interval, a difference between a lower limit value of the first confidence interval and the first pre-improvement evaluation indicator [see at least Paragraph 0190 for reference to the Uncertainty calculator being configured to computer the lower confidence bounds (LCB) associated with energy savings; Paragraph 0217 for reference to the lower confidence bound being calculated and compared to the cumulative target savings]
Claim 4
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 4, Drees discloses the following:
the baseline calculation unit is configured to calculate the first baseline by applying the first upper limit width or the first lower limit width to the first pre-improvement evaluation indicator, according to an evaluation indicator of the plant indicated by the first post-improvement evaluation indicator [see at least Paragraph 0204 for reference to the process including calculating the lower confidence bound (LCB) which can be described as the least amount of energy savings (for a given confidence level) resulting from energy conservation measures in a building; Paragraph 0204 for reference to the upper confidence bound (UCB) being calculated as the greatest amount of energy savings (for a given confidence level) resulting from energy conservation measures]
Claim 5
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 5, Drees discloses the following:
the evaluation calculation unit is confirmed to calculate a difference between the first post-improvement evaluation indicator and the first baseline, as the first evaluation result [see at least Paragraph 0205 for reference to the process including comparing the LCB to the cumulative target savings which indicates whether or not the contractually specified (otherwise target) savings are being realized at a particular confidence level; Paragraph 0209 for reference to the process including alerting the user that the M&V period may end and the system outputting an indication that the M&V period has ended]
Claim 6
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 6, Drees discloses the following:
a statistical model preparation unit configured to prepare a statistical model indicative of a plant operation based on the inputted plant operation data, to calculate a second post-improvement evaluation indicator similar to the first post-improvement evaluation indicator based on the evaluation target plant operation data, and to calculate a second pre- improvement evaluation indicator corresponding to the second post-improvement evaluation indicator by using the statistical model [see at least Paragraph 0074 for reference to the model determination module being configured to determine a type of baseline model to use for measuring and verifying energy savings based on an optimal balance point generated by the balance point module; Paragraph 0074 for reference to the Balance Point Module is configured to find an optimal balance point for a calculated 
a determination unit configured to determine whether a sufficient number of data points of the comparison target plant operation data similar to the evaluation target plant operation data has been retrieved, based on a degree of similarity of each data point of the comparison target plant operation data to the evaluation target plant operation data, and to output a determination result [see at least Paragraph 0059 for reference to the Baseline calculation module including a data clean-up module which receives data from the data retriever and pre-filters the data to discard or format bad data to determine whether the data is reliable, in correct format, is or includes a statistical outlier, and whether or not the data should be discarded] 
wherein the confidence interval calculation unit is configured to calculate a second confidence interval, instead of the first confidence interval, according to the determination result [see at least Paragraph 0167 for reference to the process recalculating the confidence interval; Examiner notes ‘recalculating the confidence interval’ as ‘second confidence interval’] 
wherein the baseline calculation unit is configured to calculate, instead of the first baseline, a second baseline, which corresponds to the second pre-improvement evaluation indicator and is a reference when comparing the second post-improvement evaluation indicator and the second pre-improvement evaluation indicator, based on the second confidence interval, according to the determination result [see at least Paragraph 0119 for reference to if statistically significant 
wherein the evaluation calculation unit is configured to set, as the first evaluation result, a second evaluation result calculated based on the second post-improvement evaluation indicator and the second baseline [see at least Paragraph 0187 for reference to the uncertainty calculator being configured to computer a target savings per period; Paragraph 0214 for reference to the process calculating the cumulative target savings which is the sum of the target savings for that period which are compared to the LCB to determine if the M&V period can end] 
Claim 7
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 7, Drees discloses the following:
the confidence interval calculation unit calculates, as the first confidence interval, the second confidence interval when the determination result indicates that the sufficient number of data points of the comparison target plant operation data similar to the evaluation target plant operation data has not been retrieved
the baseline calculation unit calculates, as the first baseline. the second baseline when the determination result indicates that the sufficient number of data points of the comparison target plant operation data similar to the evaluation target plant operation data has not been retrieved [see at least Paragraph 0088 for reference to the process receiving data and determining the longest period of time with enough predictor variable data for the corresponding data received and removing insufficient data points and determining the longest period for which there is enough data and if there is not enough data then the day will not be used in determining a baseline model; Paragraph 0119 for reference to if statistically significant changes in the baseline model parameters are detected over time, the method can output an indication (e.g., to a user interface for recalculating the baseline model)] 
Claim 8
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 8, Drees discloses the following:
the confidence interval calculation unit calculates, as an estimated error amount, a difference between the second post-improvement evaluation indicator and the second pre- improvement evaluation indicator, based on the plant operation data used for preparation of the statistical model and the second pre-improvement evaluation indicator
calculates, as the second confidence interval a confidence interval of the estimated error amount, when the determination result indicates that the sufficient number of data points of the comparison target plant operation data similar to the evaluation target plant operation data has not been retrieved [see at least Paragraph 0084 for reference to sampling errors occurring when the number of data samples used being too small or otherwise biased] 
the confidence interval calculation processor is configured: to set an upper limit value of the second confidence interval, as a second upper limit width of the second confidence interval, and to set a lower limit value of the second confidence interval, as a second lower limit width of the second confidence interval [see at least Paragraph 0167 for reference to the process recalculating the confidence interval; Examiner notes ‘recalculating the confidence interval’ as ‘second confidence interval’; Paragraph 0204 for reference to the process including calculating the lower confidence bound (LCB) which can be described as the least amount of energy savings (for a given confidence level) resulting from energy conservation measures in a building; Paragraph 0204 for reference to the upper confidence bound (UCB) being calculated as the greatest amount of energy savings (for a given confidence level) resulting from energy conservation measures] 
the baseline calculation processor calculates, as the first baseline, the second baseline by applying the second upper limit width or the second lower limit width to the second pre-improvement evaluation indicator, according to an evaluation indicator of the plant indicated by the second post-improvement evaluation indicator [see at least Paragraph 0088 for reference to the process receiving data and determining the longest period of time with enough predictor variable data for the corresponding data received and removing insufficient data points and determining the longest period for which there is enough data and if there is not enough data then the day will not be used in determining a baseline model; Paragraph 0119 for reference to if statistically significant changes in the baseline model parameters are detected over time, the method can output an indication (e.g., to a user interface for recalculating the baseline model)]
the determination result indicates that the sufficient number of data points of the comparison target plant operation data similar to the evaluation target plant operation data has not been retrieved [see at least Paragraph 0059 for reference to the Baseline calculation module including a data clean-up module which receives data from the data retriever and pre-filters the data to discard or format bad data to determine whether the data is reliable, in correct format, is or includes a statistical outlier, and whether or not the data should be discarded]
Claim 9
Regarding Claim 9, Drees discloses the following:
An operational improvement effect calculation method, comprising
retrieving, from inputted plant operation data relating to operations of a plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant [see at least Paragraph 0048 for reference to the process including using the data obtained to calculate and select a set of variables significant to energy usage in the building; Paragraph 0049 for reference to the set of variables being used to create a baseline model that allows energy usage or power consumption to be predicted; Paragraph 0080 for reference to the Baseline generation module that is configured to generate the baseline model using the PSLR module to perform PSLR of the data and stepwise regression module to determine the predictor variables for the baseline model and to eliminate insignificant variables; Paragraph 0082 for reference to the stepwise regression algorithm being configured to add or remove predictor variables from a set for further analysis in a systematic way using statistical hypothesis testing]
calculating a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data [see at least Paragraph 0053 for reference to the process applying actual input variables of the post-retrofit period to the previously created baseline model to predict energy usage of the old system during the post-retrofit period] 
calculating a first confidence interval, based on the comparison target plant operation data [see at least Paragraph 0204 for reference to the process including 
calculating a first baseline, which is a reference when comparing the first post- improvement evaluation indicator and the first pre-improvement evaluation indicator and corresponds to the first pre-improvement evaluation indicator, based on the first confidence interval [see at least Paragraph 0199 for reference to the Baseline calculation module including an uncertainty module that is configured to collect and store data relating to potential sources of error in calculating the baseline model; Paragraph 0201 for reference to the process including setting a confidence level which is a statistical description of the probability that an estimated value exists within a certain range]
calculating a first evaluation result on the plant, based on the first post-improvement evaluation indicator and the first baseline [see at least Paragraph 0205 for reference to the process including comparing the LCB to the cumulative target savings which indicates whether or not the contractually specified (otherwise target) savings are being realized at a particular confidence level; Paragraph 0209 for reference to the process including alerting the user that the M&V period may end and the system outputting an indication that the M&V period has ended]

However, Bhutani discloses the following:
retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant [see at least Paragraph 0015 for reference to the system including: a) means to obtain design data (e.g., any data input device); b) one or more data processors for processing historical operating data or current operating data or both prior to f) an estimation module for performing estimation for improvement through maintenance or operation or both]
an operating condition of the plant becomes different after performing the improvement measure to the plant [see at least Paragraph 0022 for reference to estimation of potential for improvement through maintenance is performed and after then the performance at an equipment level is evaluated for effecting equipment level benchmarking pertaining to the plant] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the retrieval of plant operation data of Drees to include plant operation data prior to the implementation of an improvement and the corresponding threshold comparison method of Bhutani. Doing so would allow for due consideration of plant 

While the combination of Drees and Bhutani disclose the limitations above, they do not disclose the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold and retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data.
However, Zeng discloses the following:
the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold
retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data [see at least Paragraph 0046 for reference to the production manager electing to accept the historical production plan corresponding with the highest similarity score as the plan to use for fulfilling the incoming order; Paragraph 0044 for reference to the product planning recommender including a recommender module that comprises a plan recommender module which selects the most similar historical orders on the list based on their calculated similarity scores, and arranges on the list from highest to lowest score, with the highest scored historical order being at the top of the list; Paragraph 0049 for reference to the production planning recommender not providing a list of similar historical orders if the calculated similarity scores are too low to overcome a similarity score threshold] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the similar data retrieval unit configuration of Drees to include the comparison target data determination method utilizing thresholds of Zeng. Doing so would improve on prior methods of production planning, in general, through a self-learning, dynamic solution that provides production planning automation for any type of incoming order, as stated by Zeng (Paragraph 0016). 
Claim 10
Regarding Claim 10, Drees discloses the following:
A non-transitory computer-readable recording medium that stores therein a program for causing a computer to execute a process, the process comprising [see at least Paragraph 0243 for reference to embodiments of the present disclosure 
retrieving, from inputted plant operation data relating to operations of a plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant [see at least Paragraph 0048 for reference to the process including using the data obtained to calculate and select a set of variables significant to energy usage in the building; Paragraph 0049 for reference to the set of variables being used to create a baseline model that allows energy usage or power consumption to be predicted; Paragraph 0080 for reference to the Baseline generation module that is configured to generate the baseline model using the PSLR module to perform PSLR of the data and stepwise regression module to determine the predictor variables for the baseline model and to eliminate insignificant variables; Paragraph 0082 for reference to the stepwise regression algorithm being configured to add or remove predictor variables from a set for further analysis in a systematic way using statistical hypothesis testing]
calculating a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data
calculating a first confidence interval, based on the comparison target plant operation data [see at least Paragraph 0204 for reference to the process including calculating the lower confidence bound (LCB) which can be described as the least amount of energy savings (for a given confidence level) resulting from energy conservation measures in a building; Paragraph 0204 for reference to the upper confidence bound (UCB) being calculated as the greatest amount of energy savings (for a given confidence level) resulting from energy conservation measures]
calculating a first baseline, which is a reference when comparing the first post- improvement evaluation indicator and the first pre-improvement evaluation indicator and corresponds to the first pre-improvement evaluation indicator, based on the first confidence interval [see at least Paragraph 0199 for reference to the Baseline calculation module including an uncertainty module that is configured to collect and store data relating to potential sources of error in calculating the baseline model; Paragraph 0201 for reference to the process including setting a confidence level which is a statistical description of the probability that an estimated value exists within a certain range] 
calculating a first evaluation result on the plant, based on the first post-improvement evaluation indicator and the first baseline [see at least Paragraph 0205 for reference to the process including comparing the LCB to the cumulative target savings which indicates whether or not the contractually specified (otherwise target) savings are being realized at a particular confidence level; Paragraph 0209 
While Drees discloses the limitations above, it does not disclose retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant. It also does not disclose an operating condition of the plant becomes different after performing the improvement measure to the plant such that the comparison target plant operation data having a similarity of the operating condition to the operating condition of the evaluation target plant operation data is retrieved, the similarity being higher than a threshold.
However, Bhutani discloses the following:
retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant [see at least Paragraph 0015 for reference to the system including: a) means to obtain design data (e.g., any data input device); b) one or more data processors for processing historical operating data or current operating data or both prior to f) an estimation module for performing estimation for improvement through maintenance or operation or both]
an operating condition of the plant becomes different after performing the improvement measure to the plant [see at least Paragraph 0022 for reference to estimation of potential for improvement through maintenance is performed and after then the performance at an equipment level is evaluated for effecting equipment level benchmarking pertaining to the plant] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the retrieval of plant operation data of Drees to include plant operation data 

While the combination of Drees and Bhutani disclose the limitations above, they do not disclose the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold and retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data.
However, Zeng discloses the following:
the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold [see at least Paragraph 0020 for reference to the recommendation of a production plan including calculating a similarity score between an incoming order and each historical order and determining from the similarity score whether exceeds a similarity threshold; Paragraph 0029 for reference to the product planning recommender program receiving an incoming order from a customer, provide a list of historical orders and production plans to production manager, and admit a selected production plan to print production factory to fulfill the incoming order; Paragraph 0034 for reference to the similarity module causing the processor to 
retrieve the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data [see at least Paragraph 0046 for reference to the production manager electing to accept the historical production plan corresponding with the highest similarity score as the plan to use for fulfilling the incoming order; Paragraph 0044 for reference to the product planning recommender including a recommender module that comprises a plan recommender module which selects the most similar historical orders on the list based on their calculated similarity scores, and arranges on the list from highest to lowest score, with the highest scored historical order being at the top of the list; Paragraph 0049 for reference to the production planning recommender not providing a list of similar historical orders if the calculated similarity scores are too low to overcome a similarity score threshold] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the similar data retrieval unit configuration of Drees to include the comparison target data determination method utilizing thresholds of Zeng. Doing so would improve on prior methods of production planning, in general, through a self-learning, dynamic solution that provides production planning automation for any type of incoming order, as stated by Zeng (Paragraph 0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Document ID
Inventor
Title
US 2019/0219992 A1
Grimm et al.
CONTROLLING AND MONITORING A PROCESS TO PRODUCE A CHEMICAL, PHARMACEUTICAL OR BIOTECHNOLOGICAL PRODUCT
US 2012/0029957 A1
Chien et al.
FACTOR ANALYSIS SYSTEM AND ANALYSIS METHOD THEREOF
US 10698393 B2
Ferry; Olivier et al.
Method of manufacturing parts based on analysis of statistical indicators in a situation of diminished control
US 9824410 B1
Sendelbach; Jason et al.
System, method and apparatus for assessing the accuracy of estimated food delivery time


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683